UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended September 30, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-28790 PHYTOMEDICAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 87-0429962 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Overlook Drive, 2 nd Floor Princeton, New Jersey (Address of principal executive offices) (Zip Code) (800) 611-3388 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) , and (2) has been subject to such filing requirements for the past 90 days. Yes T No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes  No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company)  Smaller reporting company  x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.) Yes T No . Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: On October 20, 2010 there were 241,487,995 shares of common stock, par value $0.00001 outstanding. PHYTOMEDICAL TECHNOLOGIES, INC. FORM 10-Q For the Quarterly Period Ended September 30, 2010 Table of Contents PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Stockholders Equity (Deficit) (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations 20 Item 4. Controls and Procedures 32 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures Certifications 2 PART I  FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) PHYTOMEDICAL TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2009 (Expressed in U.S. Dollars) (Unaudited) September 30, Decenber 31, ASSETS Current assets Cash and cash equivalents $ 151,074 $ 75,291 Note receivable 30,000 - Prepaid expenses and other current assets 6,854 278 Total current assets 187,928 75,569 Intangible assets - license fees - 15,000 Total assets $ 187,928 $ 90,569 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ 77,237 $ 19,112 Interest payable 1,975 307,223 Notes payable - 750,000 Convertible note payable, net of unamortized discount of $37,173 and $0 2,827 - Accrued payroll liabilities 30,277 - Total current liabilities 112,316 1,076,335 Long term liabilities Convertible note payable, net of unamortized discount of $1,067,496 and $0 31 - Interest payable 52,952 - Total long term liabilities 52,983 - Total liabilities 165,299 1,076,335 Commitments and Contingencies Stockholders' equity (deficit) Preferred stock: $0.25 par value; 1,000,000 authorized, no shares issued and outstanding at September 30, 2010 and December 31, 2009 - - Common stock: $0.00001 par value; 2,000,000,000 authorized, 241,487,995 and 201,487,995 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 2,415 2,015 Additional paid-in capital 23,998,218 25,152,591 Accumulated deficit Total stockholders' equity (deficit) 22,629 Total liabilities and stockholders' equity (deficit) $ 187,928 $ 90,569 (The accompanying notes are an integral part of these consolidated financial statements) 3 PHYTOMEDICAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Expressed in U.S. Dollars) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ - $ - $ - $ - Operating expense (income) Director and management fees - related party 18,000 1,900 32,950 5,100 Investor relations and marketing 8,425 1,125 16,187 2,533 Wages and benefits - 63,806 198,487 Research and development 4,964 60,110 8,764 92,849 Professional fees 66,662 34,643 226,992 107,974 Impairment of license fee 15,000 - 15,000 - Other operating expenses 29,918 36,268 34,630 Total operating expense (income) 112,926 191,502 441,573 Income (loss) from operations 2,230,207 Other income (expense) Interest expense Interest income 251 - 251 - Change in fair value of warrant liability - 6,744 - Gain on extinguishment of warrant liability - 52,631 - 52,631 Loss on dissolution of foreign subsidiary - - - Total other income (expense) 43,307 Net income (loss) $ $ $ 2,162,368 $ Net income (loss) per share - basic $ $ $ 0.01 $ Net income (loss) per share - diluted $ $ $ 0.01 $ Weighted average number of common shares outstanding Basic 241,487,995 200,410,135 221,121,695 200,402,282 Dilutive 241,487,995 200,410,135 334,443,763 200,402,282 (The accompanying notes are an integral part of these consolidated financial statements) 4 PHYTOMEDICAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2009 (Expressed in U.S. Dollars) (Unaudited) Accumulated Other Total Common Stock Additional Comprehensive Accumulated Comprehensive Stockholders' Shares Amount Paid-in Capital Income (Loss) Deficit Income (Loss) Equity (Deficit) Balance, December 31, 2008 200,398,290 $ 2,004 $ 26,285,899 $ (26,621,157) $- Cumulative adjustment upon adoption of ASC 815-40 - - - 1,174,576 - Extinguishment of warrant liability 1,089,705 11 65,371 - - - 65,382 Comprehensive income (loss) Loss on dissolution of foreign subsidiary - - - 523 - 523 523 Net loss, year ended December 31, 2009 - Total comprehensive loss Balance, December 31, 2009 201,487,995 2,015 25,152,591 - Stock based compensation expense - - 12,768 - - - 12,768 Reversal of stock based compensation due to forfeiture of stock options - Beneficial conversion feature on convertible notes payable - - 1,107,527 - - - 1,107,527 Issuance of common stock related to the 2010 Offering 40,000,000 400 399,600 - - - 400,000 Net income, nine months ended September 30, 2010 - 2,162,368 2,162,368 2,162,368 Total comprehensive income $ 2,162,368 Balance, September 30, 2010 241,487,995 $ 2,415 $ 23,998,218 $- $ (23,978,004) $ 22,629 (The accompanying notes are an integral part of these consolidated financial statements) 5 PHYTOMEDICAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Expressed in U.S. Dollars) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities Net income (loss) $ 2,162,368 $ Adjustments to reconcile net income (loss) to net cash used in operating activities Accreted discount on convertible debt 2,858 - Change in fair value of warrant liability - 93,910 Gain on extinguishment of warrant liability - Impairment of license fee 15,000 - Stock based compensation 12,768 - Reversal of stock based compensation due to forfeiture of stock options - Loss on dissolution of foreign subsidiary - 523 Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses and other current assets 1,585 Increase in accounts payable 58,125 5,137 Increase in interest payable 65,231 47,681 Increase in accrued payroll liabilities 30,277 - Net cash used in operating activities Cash flows from investing activities Payment pursuant to the issuance of note receivable - Net cash used in investing activities - Cash flows from financing activities Proceeds from convertible note payable to stockholder 40,000 - Allocated proceeds from issuance of common stock 289,856 - Allocated proceeds from issuance of warrants attached to issuance of common stock 110,144 - Net cash provided by financing activities 440,000 - Increase (decrease) in cash and cash equivalents 75,783 Cash and cash equivalents at beginning of period 75,291 665,833 Cash and cash equivalents at end of period $ 151,074 $ 230,981 Supplemental disclosure of cash flow information: Interest paid in cash $ - $ - Income tax paid in cash $ - $ - Notes payable and accrued interest converted to convertible note payable $ 1,067,527 $ - Debt discount recorded for beneficial conversion feature $ 1,107,527 $ - Issuance of 1,089,705 shares of common stock to extinguish warrant liability of $118,013 during the nine months ended September 30, 2009 $ - $ 118,013 (The accompanying notes are an integral part of these consolidated financial statements) 6 PHYTOMEDICAL TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2010 (Expressed in U.S. Dollars) (Unaudited) Note 1. Organization and Description of Business PhytoMedical Technologies, Inc. (the Company) was incorporated in the State of Nevada on July 25, 2001. The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries PhytoMedical Technologies Corporation (PhytoMedical Corp.), PolyPhenol Technologies Corporation (PolyPhenol) and PhytoMedical Technologies Ltd. (PhytoMedical Ltd.). PhytoMedical Corp. was incorporated on March 10, 2004 in the State of Nevada and has no assets and liabilities. PolyPhenol was incorporated on August 24, 2004 in the State of Nevada and has no assets and liabilities. PhytoMedical Ltd. was incorporated on April 11, 2007 in the Province of British Columbia, Canada for providing administrative services to the Companys Canada office. The Company ceased to conduct business in Canada on August 31, 2008 and closed this office. As a result, the Company dissolved PhytoMedical Ltd. and eliminated all intercompany balances, effective January 1, 2009. Since its incorporation, the Company focused its efforts on the development of new technologies (in particular pharmaceutical technologies and products) and, where warranted, the acquisition of rights to obtain licenses to technologies and products that are being developed by third parties, primarily universities and government agencies, through sponsored research and development agreements . The Company has an exclusive license, granted pursuant to a license agreement dated September 1, 2008 (the Dartmouth License Agreement), between the Company and the Trustees of Dartmouth College (the Dartmouth Trustees), to develop, market and distribute a novel class of synthesized compounds known as bis-intercalators. The Company commenced its research and development activities relating to D11B through a Sponsored Research Agreement (the Sponsored Research Agreement) with Dartmouth College (Dartmouth). On May 31, 2010 the Companys President and Chief Executive Officer, James Lynch, resigned both as an officer and as a director, and Mr. Amit S. Dang was appointed in his place. On June 3, 2010, Mr. Jeet Sidhu was appointed to the Companys Board of Directors. In June 2010 Messrs. Gary Branning, Greg Wujek, and Raymond Krauss resigned as directors. Mr. Krauss also resigned as the Companys Chief Financial Officer, a position currently held by Mr. Dang. Following the recent management changes which occurred in June 2010, the Companys Board of Directors determined that it is in its shareholders best interest to refocus its business in activities in a manner which may more fully enhance shareholder value. As a result, on August 25, 2010, the Company entered into a non-binding Memorandum of Intent (the MOI) with Standard Gold Corp., a Nevada corporation (SGC), relating to continuing discussions and the negotiation of a definitive agreement regarding its possible acquisition of all of the issued and outstanding shares of SGC (the SGC Acquisition). The MOI terminates if a definitive agreement is not entered into by December 31, 2010. Pursuant to the MOI, the Company loaned SGC $30,000 (the SGC Loan) so that it could maintain its mineral claims, in good standing, pending on-going negotiations. The SGC Loan bears interest at an annual rate of 8.5%. Both the principal and the accrued interest on the SGC Loan are due and payable on December 31, 2010. SGC is a natural resource exploration company engaged in the exploration of precious metals in the western United States on properties that may contain economic concentrations of mineralization. As of the date of this report, none of SGCs properties are known to contain any reserves. SGCs strategy is to acquire properties that are prospective 7 for mineral exploration and may have undergone some degree of mineral exploration and exploitation. To date, SGC has acquired interests in gross acres of State Leases and Federal lode claims in the State of Nevada. Upon consummation of the SGC Acquisition, the Companys intention is to terminate the Dartmouth License Agreement and pursue the exploration and development of the mineral claims currently held by SGC. Note 2. Going Concern Uncertainties The Company has not generated any revenues, has an accumulated deficit of $23,978,004 as of September 30, 2010 and does not have positive cash flows from operating activities. The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America, which contemplates continuation of the Company as a going concern, which is dependent upon the Companys ability to establish itself as a profitable business. The Company has expended a significant amount of cash in developing its technology and expects to incur additional losses as it continues to develop its technologies . To date, the Companys cash flow requirements have primarily been met by proceeds of $400,000 received pursuant to the 2010 Offering (as that term is defined in Note 13. 2010 Offering below) and net proceeds of $3,109,500 received pursuant to the 2007 Private Placement (as that term is defined in Note 15. Warrants below) which was completed by the Company in September 2007. Management recognizes that in order to meet the Companys capital requirements, and continue to operate, regardless of whether it continues to research and develop the D11B compound or elects to pursue other business opportunities, including the contemplated acquisition of SGC, additional financing will be necessary. The Company expects to raise additional funds through private or public equity investments in order to support existing operations and expand the range and scope of its business operations. The Company will seek access to private or public equity but there is no assurance that such additional funds will be available for the Company to finance its operations on acceptable terms, if at all. Furthermore, there is no assurance that the net proceeds received from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of the Companys operations. If the Company is unable to raise additional capital or generate positive cash flow, it is unlikely that the Company will be able to continue as a going concern. In view of these conditions, the ability of the Company to continue as a going concern is in substantial doubt and dependent upon achieving a profitable level of operations and on the ability of the Company to obtain necessary financing to fund ongoing operations. These consolidated financial statements do not give effect to any adjustments which will be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities in other than the normal course of business and at amounts different from those reflected in the accompanying consolidated financial statements. Note 3. Presentation of Interim Information The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (of a normal recurring nature) considered necessary for a fair presentation of the financial statements have been included. Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010 or any other interim period. For further information, refer to the financial statements and notes thereto included in the Companys 2009 Annual Report on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission. 8 Note 4. Summary of Significant Accounting Policies Estimates The preparation of the Companys consolidated financial statements requires management to make estimates and use assumptions that affect the reported amounts of assets, liabilities, revenues, and expenses. These estimates and assumptions are affected by managements application of accounting policies. Critical accounting policies for the Company include accounting for research and development costs and accounting for stock-based compensation. On an on-going basis, the Company evaluates its estimates. Actual results and outcomes may differ materially from these estimates and assumptions. Research and Development Research and development costs represent costs incurred to develop the Companys technology, including salaries and benefits for research and development personnel, allocated overhead and facility occupancy costs, supplies, equipment purchase and repair and other costs . Research and development costs are expensed when incurred, except for nonrefundable advance payments for future research and development activities which are capitalized and recognized as expense as the related services are performed. During the three months ended September 30, 2010 and 2009, the Company incurred $4,964 and $60,110 on research and development activities. During the nine months ended September 30, 2010 and 2009, the Company incurred $8,764 and $92,849 on research and development activities. Fair Value The Company measures fair value as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the reporting date. The Company utilizes a three-tier hierarchy, which prioritizes the inputs used in the valuation methodologies in measuring fair value: Level 1.Valuations based on quoted prices in active markets for identical assets or liabilities that an entity has the ability to access. The Company has no assets or liabilities valued with Level 1 inputs. Level 2.Valuations based on quoted prices for similar assets or liabilities, quoted prices for identical assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. The Company has no assets or liabilities valued with Level 2 inputs. Level 3. Valuations based on inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Liabilities valued with Level 3 inputs are described below in Note 12. Notes Payable and Convertible Notes Payable and Note 15. Warrants. Stock-Based Compensation The Company measures all employee stock-based compensation awards using a fair value method on the date of grant and recognizes such expense in its consolidated financial statements over the requisite service period. The Company uses the Black-Scholes pricing model to determine the fair value of stock-based compensation awards on the date of grant. The Black-Scholes pricing model requires management to make assumptions regarding the warrant and option lives, expected volatility, and risk free interest rates. See Note 14. Stock Options and Note 15. Warrants for additional information on the Companys stock-based compensation plans. 9 Recently Adopted Accounting Pronouncements The Company reviews new accounting standards as issued. Although some of these accounting standards issued or effective after the end of the Companys previous fiscal year may be applicable to the Company, it has not identified any standards that it believes merit further discussion. The Company believes that none of the new standards will have a significant impact on its consolidated financial statements. Note 5. Net Income (Loss) per Share Basic net income (loss) per share is computed by dividing the net income (loss) by the weighted average number of common shares outstanding during the period. Diluted net income (loss) per share is computed by dividing the net income (loss) by the weighted average number of common and dilutive common equivalent shares outstanding during the period. During the three months ended September 30, 2010 and 2009 and the nine months ended September 30, 2009, the Company recorded a net loss. Therefore, the issuance of shares of common stock from the exercise of stock options or warrants would be anti-dilutive. Excluded from the computation of diluted net loss per share for the three months ended September 30, 2010 because their effect would be anti-dilutive, are stock options and warrants to acquire 20,200,000 shares of common stock with a weighted-average exercise price of $0.03 per share and convertible notes payable and accrued interest to acquire 113,872,608 shares of common stock with a conversion price of $0.01 per share. See  Note 12. Notes Payable and Convertible Notes Payable below. Excluded from the computation of diluted net loss per share for the three and nine months ended September 30, 2009 because their effect would be anti-dilutive, are stock options and warrants to acquire 12,897,081 shares of common stock with a weighted-average exercise price of $0.42 per share. There are no securities outstanding at September 30, 2010 that are excluded from the computation of diluted net income per share for the nine months ended September 30, 2010. For purposes of earnings per share computations, shares of common stock that are issuable at the end of a reporting period are included as outstanding. Following is the computation of basic and diluted net income (loss) per share for the three and nine months ended September 30, 2010 and 2009: 10 Three Months Ended Nine Months Ended September 30, September 30, 2010 2009 2010 2009 Basic Net Income (Loss) Per Share Computation Numerator: net income (loss) $ (139,054) $ (148,195) $ 2,162,368 $ (531,057) Denominator: Weighted average number of common shares outstanding 241,487,995 200,410,135 221,121,695 200,402,282 Basic net income (loss) per share $ (0.00) $ (0.00) $ 0.01 $ (0.00) Dilutive Net Income (Loss) Per Share Computation Numerator: net income (loss) $ (139,054) $ (148,195) $ 2,162,368 $ (531,057) Add: convertible notes payable interest expense and accreted discount - - 57,785 - Adjusted net income (loss) $ (139,054) $ (148,195) $ 2,220,153 $ (531,057) Denominator: Weighted average number of common shares outstanding 241,487,995 200,410,135 221,121,695 200,402,282 Effect of dilutive securities: Warrants - - 1,271,765 - Assumed conversion of convertible notes payable - - 112,050,303 - Total shares 241,487,995 200,410,135 334,443,763 200,402,282 Diluted net income (loss) per share $ (0.00) $ (0.00) $ 0.01 $ (0.00) Note 6. Iowa State University Sponsored Research Agreement On February 1, 2007, the Company, through its wholly owned subsidiary, PolyPhenol, entered into a Sponsored Research Agreement with Iowa State University (ISU). Under terms of the agreement, the Company continued to undertake its research at ISU for development of the Companys novel, synthesized type A-1 polyphenolic compounds. On January 6, 2009, the Company provided written notice to ISU terminating the Sponsored Research Agreement between the Company and ISU. The termination was effective March 6, 2009. Upon written notice of termination of the Sponsored Research Agreement to ISU on January 6, 2009, the Company was current with respect to all contractual obligations owed to ISU pursuant to the Sponsored Research Agreement. As of September 30, 2010, the Company had paid a total of $114,972 pursuant to the terms of the ISU Sponsored Research Agreement and have reimbursed ISU $673 for other out-of-pocket costs, none of which is included in research and development expense for the either the three or nine month periods ended September 30, 2010 and 2009. Note 7. Iowa State University Research Foundation License Agreement On June 12, 2006, the Company, through its wholly owned subsidiary, PolyPhenol, entered into an exclusive license agreement with Iowa State University Research Foundation Inc. (ISURF) to develop, market and distribute novel synthesized compounds derived from type A-1 polyphenols, which have been linked to insulin sensitivity by the USDA's Agricultural Research Service. On January 6, 2009, the Company gave written notice to ISURF, terminating the License Agreement between the Company and ISURF, effective April 6, 2009. Upon written notice of termination of the license agreement to ISURF on January 6, 2009, the Company was current with respect to all contractual obligations owed to ISURF pursuant to the license agreement. 11 As of September 30, 2010, the Company had paid a total of $20,000 to ISURF for the license fee and $31,223 for reimbursement of patent costs and research expenses as per the agreement with ISURF, none of which is included in research and development expense for either the three or nine months ended September 30, 2010 and 2009. Note 8. Dartmouth Sponsored Research Agreement On May 25, 2007, the Company entered into a Sponsored Research Agreement with Dartmouth College (Dartmouth), in the area of cancer research, specifically furthering research and development of anti-tumor bis-acridines. The Sponsored Research Agreement with Dartmouth was amended on October 1, 2008 extending it to September 30, 2009. As of September 30, 2009, Dartmouth had concluded their research and development and provided the Company with a key anti-cancer compound for glioblastoma. The Company has entered into a fee-for-services agreement with Latitude Pharmaceuticals, Inc. (Latitude) to develop an intravenous (IV) formulation for its lead anti-cancer compound for glioblastoma (see Note 10. Latitude Agreement). The Company is currently evaluating the advisability of continuing to independently pursue its research and development goals. If the SGC acquisition is consummated, the Company intends to discontinue the research and development of D11B. Dartmouth granted the Company the option of a world-wide, royalty-bearing exclusive license to make, have made, use and sell in the field of oncology, the products embodying or produced through Dartmouths previous and future patents and through any joint-inventions related to the agreement, at reasonable terms and conditions as the parties may agree. The Company will reimburse Dartmouth for all costs associated with obtaining and maintaining Dartmouths pre-existing patents related to the subject technology. As of September 30, 2010, the Company has paid $220,260 pursuant to the Sponsored Research Agreement with Dartmouth and $10,017 for reimbursement of expenses. Of the total $230,277 paid to Dartmouth, $4,964 and $8,764 is included in research and development expense for the three and nine month periods ended September 30, 2010 and $35,710 and $60,463 is included in research and development expense for the three and nine months ended September 30, 2009. Note 9. Dartmouth License Agreement On September 1, 2008, the Company entered into the Dartmouth License Agreement pursuant to which the Company obtained the rights to develop, market and distribute a novel class of synthesized compounds known as bis-intercalators. These anti-cancer agents which have a cytotoxic or poisonous affinity for cancer cells, are designed to bind tightly to cancer cell DNA (deoxyribonucleic acid), the blueprint of life for the cancer cell. Under the terms of the Dartmouth License Agreement, the Company is obligated to pay annual license maintenance fees to the Dartmouth Trustees, in addition to an upfront payment of $15,000 within 30 days of execution of the agreement, with such payment already having been made. Additionally, the Company is required to make milestone payments to the Dartmouth Trustees if, and only when, specific clinical and regulatory approval milestones are achieved. Throughout the duration of the Dartmouth License Agreement, the Company is obligated to make royalty payments to the Dartmouth Trustees based on the net sales of products derived from the Dartmouth License Agreement, if any. The Company is also obligated to reimburse the Dartmouth Trustees all costs incurred for filing, prosecuting and maintaining any licensed patents related to the Dartmouth License Agreement, throughout the duration of the agreement. The Company is required to undertake the development, regulatory approval, and commercialization, of products derived from the Dartmouth License Agreement, if any, and pursue collaborative commercial partnerships, if viable. Pursuant to Rule 24b-2, the Company submitted a request for confidential treatment of certain portions of the Dartmouth License Agreement, relating to the payment terms and certain provisions under the Dartmouth License Agreement. The Companys request was granted on March 9, 2009. Accordingly, certain terms of the Dartmouth License Agreement do not need to be released to the public until August 5, 2013. 12 Upon consummation of the SGC acquisition the Company intends to terminate the Dartmouth License Agreement and pursue the exploration and development of the mineral claims currently held by SGC. As a result of the potential termination of Dartmouth License Agreement, the Company recorded an impairment charge of $15,000 at September 30, 2010 to write-off the previously paid license fee. Note 10. Latitude Agreement On July 6, 2009, the Company entered into a fee-for-services agreement with Latitude, which was amended on October 23, 2009 (the Latitude Agreement), to develop an IV formulation of the Companys anti-cancer compound for glioblastoma, D11B, for use in ongoing and future testing to determine the compounds efficacy and toxicology, and if warranted, future early stage human clinical trials. As of September 30, 2010, the Company has paid $45,377 pursuant to the terms of the Latitude Agreement, none of which is included in research and development expense for the three and nine months ended September 30, 2010. The Company recorded research and development expense of $23,400 during both of the three and nine months ended September 30, 2009 pursuant to the Latitude Agreement. Note 11. Note Receivable On August 25, 2010, the Company entered into the non-binding MOI with SGC, relating to the continuing discussions and the negotiation of a definitive agreement regarding its possible acquisition of all of the issued and outstanding shares of SGC. Pursuant to the MOI, the Company funded the SGC Loan in the amount of $30,000 so that SGC could maintain its mineral claims, in good standing, pending on-going negotiations. The SGC Loan bears interest at an annual rate of 8.5%. Both the principal and the accrued interest on the SGC Loan are due and payable on December 31, 2010. Note 12. Notes Payable and Convertible Notes Payable Convertible Note Payable  Current On March 2, 2010 the Company issued a one year convertible promissory note in the amount of $40,000 to a non-affiliated third party. The convertible note bears interest at the rate of 8.5% per annum, which interest is accrued and payable on the maturity date of the convertible promissory note. As long as the convertible promissory note remains outstanding and not fully paid, the holder has the right, but not the obligation, to convert all or any portion of the aggregate outstanding principal amount of the convertible promissory note, together with all or any portion of the accrued and unpaid interest into that number of shares, subject to certain terms and conditions, of the Companys common stock equal to the amount of the converted indebtedness divided by $0.01 per share. In the event of default, as defined in the Convertible Promissory Note agreement, the annual interest rate increases to 10% and is due on demand. The Company may, in its discretion, redeem the convertible promissory note at any time prior to the maturity date of the convertible promissory note. Certain events of default will result in all sums of principal and interest then remaining unpaid immediately due and payable, upon demand of the holder. Since the book value of the convertible promissory note ($40,000) divided by the number of shares to which the debt can be converted (4,000,000 shares of common stock) is $0.01 per share, which was less than the fair value of the stock at the time the debt was issued ($0.03 per share), there was a beneficial conversion feature. The beneficial conversion feature was recorded as a discount against the convertible promissory note, which reduced the book value of the convertible promissory note to not less than zero. The Company amortizes the discount using the effective interest method over the one-year life of the convertible promissory note. During the three and nine months ended September 30, 2010, the Company recorded interest expense of $857 and $1,975 payable to the holder of the convertible promissory note. During the three and nine months ended September 30, 2010, the Company recorded interest expense related to the accretion of the discount on the convertible promissory note of $2,628 and $2,827. At September 30, 2010, the carrying value of the convertible promissory note was $2,827, net of unamortized discount of $37,173. Due to the unique nature of the terms of the convertible promissory note, it is not practicable to determine its fair value at September 30, 2010. 13 Notes Payable and Convertible Note Payable  Long Term The Company had arranged with Mr. Harmel S. Rayat, former Chief Financial Officer, Director, and majority shareholder of the Company, a loan amount up to $2,500,000 that may be drawn down on an as needed basis at a rate of prime plus 3%. Effective September 15, 2008, Mr. Rayat and the Company terminated this loan agreement. At December 31, 2009, the Company had an unsecured promissory note pursuant to this loan agreement in the amount of $750,000 payable to Mr. Rayat, which was due on March 8, 2006 and bore interest at an annual rate of 8.5%. At December 31, 2009, accrued interest on the $750,000 remaining promissory note was $307,223 and was included in interest payable. The entire principal and accrued interest was due and payable on demand. On March 1, 2010, Mr. Rayat agreed to convert the then outstanding balance of the note payable ($750,000) and accrued and unpaid interest ($317,527) thereon to a fixed three (3) year term convertible note, totaling $1,067,527 (the Rayat Convertible Note). The Rayat Convertible Note bears interest at the rate of 8.5% per annum, which interest is accrued and payable on the maturity date of the Rayat Convertible Note. As long as the Rayat Convertible Note remains outstanding and not fully paid, Mr. Rayat has the right, but not the obligation, to convert all or any portion of the aggregate outstanding principal amount of the Rayat Convertible Note, together with all or any portion of the accrued and unpaid interest into that number of shares, subject to certain terms and conditions, of the Companys common stock equal to the amount of the converted indebtedness divided by $0.01 per share. In the event of default, as defined in the Convertible Promissory Note agreement, the annual interest rate increases to 10% and is due on demand. The Company may, in its discretion, redeem the Rayat Convertible Note at any time prior to the maturity date of the Rayat Convertible Note. Certain events of default will result in all sums of principal and interest then remaining unpaid immediately due and payable, upon demand of Mr. Rayat. Since the book value of the convertible promissory note ($1,067,527) divided by the number of shares of common stock to which the debt can be converted (106,752,700) is $0.01 per share, which was less than the fair value of the stock at the time the debt was issued ($0.03 per share), there was a beneficial conversion feature. The beneficial conversion feature was recorded as a discount against the Rayat Convertible Note, which reduced the book value of the Rayat Convertible Note to not less than zero. The Company amortizes the discount using the effective interest method over the three-year life of the Rayat Convertible Note. During the three and nine months ended September 30, 2010, the Company recorded interest expense of $22,871 and $63,257 payable to Mr. Rayat related to the original $750,000 note payable and the Rayat Convertible Note. During the three and nine months ended September 30, 2010, the Company recorded interest expense related to the accretion of the discount on the Rayat Convertible Note of $22 and $31. At September 30, 2010, the carrying value of the convertible promissory note was $31, net of unamortized discount of $1,067,496. Due to the unique nature of the terms of the Rayat Convertible Note, it is not practicable to determine its fair value at September 30, 2010. Note 13. 2010 Offering On May 4, 2010, the Companys registration statement on Form S-1 (the Registration Statement) was declared effective by the United States Securities and Exchange Commission, and the Company commenced its self directed public offering (the 2010 Offering) in accordance with the Prospectus dated May 4, 2010 and included in the Registration Statement, of up to a maximum of 200,000,000 units (the "Units") of its securities at a price of $0.01 per Unit. Each Unit consists of: · one (1) share of the Companys common stock, $0.00001 par value per share; and, · one-half of one Series B Warrant (collectively, the Series B Warrants). Each full Series B Warrant entitles the holder to purchase one additional share of the Companys common stock at an exercise price of $0.03 per share, expiring two (2) years from the date of issuance of the Series B Warrants. The 2010 Offering is a direct public offering by the Company without any involvement of underwriters or broker-dealers. The 2010 Offering may continue until all of the Units registered have been sold or August 2, 2010 (unless 14 extended for an additional 90 days in the sole discretion of the Company). The Company has elected to extend the offering to October 31, 2010. In May 2010, the Company sold 40,000,000 Units for gross receipts of $400,000 pursuant to the terms of the 2010 Offering. Accordingly, the Company issued 40,000,000 shares of its common stock and Series B Warrants to purchase up to 20,000,000 shares of common stock at an exercise price of $0.03 per share to the investors having subscribed for the 40,000,000 Units. At the time of grant, the fair value of the Series B Warrants as calculated using the Black-Scholes model was $607,995 using the following assumptions:dividend yield of 0%, expected volatility of 152.5%, risk-free interest rate of 0.8%, and expected term of two years . The portion of the proceeds from the 2010 Offeringallocated to the Series B Warrantswas $110,144. Note 14. Stock Options On July 12, 2001, the Company approved its 2001 Stock Option Plan (the 2001 Plan), which has 10,000,000 shares reserved for issuance thereunder, all of which were registered under Form S-8 on October 2, 2003. On July 25, 2005, the Company approved its 2005 Stock Option Plan (the 2005 Plan), which has 15,000,000 shares reserved for issuance thereunder. The 2001 Plan and 2005 Plan provide shares available for options granted to employees, directors and others. The options granted to employees under the Companys option plans generally vest over two to five years or as otherwise determined by the plan administrator. Options to purchase shares expire no later than ten years after the date of grant. The Company measures all stock-based compensation awards using a fair value method on the date of grant and recognizes such expense in its consolidated financial statements over the requisite service period. The grant date fair value of stock options is based on the price of a share of the Companys common stock on the date of grant. In determining grant date fair value of stock options, the Company uses the Black-Scholes option pricing model which requires management to make assumptions regarding the option lives, expected volatility, and risk free interest rates all of which impact the fair value of the option and, ultimately, the expense that will be recognized over the life of the option. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for a bond with a similar term. The Company does not anticipate declaring dividends in the foreseeable future. Volatility is calculated based on the historical weekly closing stock prices for the same period as the expected life of the option. The Company uses the simplified method for determining the expected term of its plain vanilla stock options. The Company recognizes compensation expense for only the portion of stock options that are expected to vest. Therefore, the Company applies an estimated forfeiture rate that is derived from historical employee termination data and adjusted for expected future employee turnover rates. A summary of the Companys stock option activity for the nine months ended September 30, 2010 and related information follows: Weighted Average Remaining Aggregate Weighted Average Contractual Intrinsic Number of Options Exercise Price Term Value Outstanding at December 31, 2009 2,000,000 $ 0.52 Grants 4,800,000 0.04 Forfeitures 0.19 Expirations 0.04 Outstanding at September 30, 2010 - $ - - $ - Exercisable at September 30, 2010 - $ - - $ - Available for grant at September 30, 2010 22,250,000 15 The aggregate intrinsic value in the table above represents the total pretax intrinsic value for all in-the-money options (i.e. the difference between the Companys closing stock price on the last trading day of its third quarter of its fiscal year 2010 and the exercise price, multiplied by the number of shares) that would have been received by the option holders had all option holders exercised their options on September 30, 2010. The intrinsic value of the options changes based on the fair market value of the Companys common stock. Stock Option Expirations On June 17, 2010, Mr. Greg Wujek tendered his resignation as a Director of the Company effective as of that date. Of the 400,000 stock options previously granted to Mr. Wujek on March 15, 2010, 200,000 had vested and were exercisable through September 19, 2010. These stock options expired unexercised. During the three months ended September 30, 2010 and 2009 and the nine months ended September 30, 2009, no stock-based compensation expense was recorded. During the nine months ended September 30, 2010, stock-based compensation expense of $12,768 was recorded for stock options previously granted and vesting over time, offset by the reversal of stock-based compensation of $2,674,268 recorded for unvested stock options that were forfeited during the same time. Of the net stock-based compensation income of $2,661,500 recorded during the nine months ended September 30, 2010, stock-based compensation expense of $6,000 is included in director and management fees  related party and stock-based compensation income of $2,667,500 is included in wages and benefits. As of September 30, 2010, the Company did not have any unrecognized compensation cost related to unvested stock options and there were no stock options issued and outstanding. The Company does not repurchase shares to fulfill the requirements of stock options that are exercised. Further, the Company issues new shares when stock options are exercised. Note 15. Warrants Series B Warrants On May 4, 2010, the Company commenced its 2010 Offering of up to a maximum of 200,000,000 Units of its securities at a price of $0.01 per Unit. Please refer to Note 13. 2010 Offering. Each Unit consists of: · one (1) share of the Companys common stock, $0.00001 par value per share; and, · one-half of one Series B Warrant Each full Series B Warrant entitles the holder to purchase one additional share of the Companys common stock at an exercise price of $0.03 per share, expiring two (2) years from the date of issuance of the Series B Warrants. In May 2010, the Company sold 40,000,000 Units for gross receipts of $400,000 pursuant to the terms of the 2010 Offering. Accordingly, the Company issued 40,000,000 shares of its common stock and Series B Warrants to purchase up to 20,000,000 shares of common stock at an exercise price of $0.03 per share to the investors having subscribed for the 40,000,000 Units. At the time of grant, the fair value of the Series B Warrants as calculated using the Black-Scholes model was $607,995 using the following assumptions:dividend yield of 0%, expected volatility of 152.5%, risk-free interest rate of 0.8%, and expected term of two years.The portion of the proceeds from the 2010 Offeringallocated to the Series B Warrantswas $110,144. Class A Warrants On September 25, 2007, PhytoMedical completed a $3,205,000 private placement (the 2007 Private Placement), for which Palladium Capital, LLC (Palladium"), acted as the exclusive placement agent. The 2007 Private Placement consisted of the sale of 10,683,331 units (the "Units") at a price of $0.30 per Unit (the "Unit Issue Price") or $3,205,000 in the aggregate. The Units were offered and sold to 13 accredited investors (the Investors) as 16 defined in Regulation D as promulgated under the Securities Act of 1933, as amended. Each Unit consisted of one share of common stock and one Class A warrant (Class A Warrant) at an exercise price of $0.40 per share, expiring September 25, 2010. The Company issued 10,683,331 Class A Warrants pursuant to the terms of the 2007 Private Placement and 213,750 to the agent as commission (under the same terms), for a total of 10,897,081 Class A Warrants. The terms of the Class A Warrants that were issued pursuant to the 2007 Private Placement contained a provision such that upon subsequent equity sales of common stock or common stock equivalents at an effective price per share (the Base Share Price) less than the $0.40 exercise price per share of the Class A Warrants then the exercise price of the Class A Warrants would have been reduced to the Base Share Price and the number of Class A Warrants would have been increased such that the aggregate exercise price payable, after taking into account the decrease in the exercise price would have been equal to the aggregate exercise price prior to such adjustment (Dilutive Issuance). The potential adjustment to the Class A Warrant exercise price and number of underlying shares of common stock resulted in a settlement amount that did not equal the difference between the fair value of a fixed number of the Companys common stock and a fixed exercise price. Accordingly, the Class A Warrants were not considered indexed to the Companys own stock and therefore needed to be accounted for as a derivative. At the time of grant, the fair value of the Class A Warrants as calculated using the Black-Scholes model was $2,724,270. The proceeds from the 2007 Private Placement allocated to the Class A Warrants were $1,198,679. Class A Warrant Liability and Securities Exchange Agreement On January 1, 2009, the Company adopted guidance which is now part of ASC 815-40, Contracts in Entitys Own Equity ( ASC 815-40). The Company determined that its Class A Warrants contained a Dilutive Issuance provision.As a result, the Company reclassified 10,897,081 of its Class A Warrants to warrant liability, under long-term liabilities, resulting in a cumulative adjustment to accumulated deficit as of January 1, 2009 of $1,174,576. The Companys Class A Warrants were considered derivative financial instruments and were therefore required to be adjusted to fair value each quarter. Fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. As a basis for considering market participant assumptions in fair value measurements, the Company used a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels 1 and 2 of the hierarchy) and the reporting entitys own assumptions about market participant assumptions (unobservable inputs classified within Level 3 of the hierarchy). On September 29, 2009, the Company consummated a securities exchange agreement (Securities Exchange Agreement) with the holders of the Companys Class A Warrants whereby the holders and the Company agreed to exchange the holders remaining Class A Warrants, on the basis of one share for every ten (10) Class A Warrants for an aggregate of 1,089,705 shares of the Companys common stock $0.00001 par value per share. The exchange of the Class A Warrants for common stock pursuant to the Securities Exchange Agreement resulted in an extinguishment of the warrant liability. The fair value of the Companys warrant liability at September 29, 2009, the effective date of the Securities Exchange Agreement, using a Black-Scholes model (Level 3 inputs) was $118,013, using the following assumptions:dividend yield of 0%, expected volatility of 156.43%, risk-free interest rate of 0.41%, and expected term of 1.0 year. The fair value of the 1,089,705 shares of common stock issued to settle the warrant liability was $65,382, based on the closing price of the Companys common stock of $0.06 per share on September 29, 2009 as quoted on the Over the Counter Bulletin Board. The Company recorded a gain on extinguishment of warrant liability of $52,631 on September 29, 2009 as a result of the excess of the Class A Warrant Liability over the fair value of the consideration provided the warrant holders, in the form of common stock. As of September 30, 2010 no Class A Warrants were outstanding. 17 Note 16. Related Party Transactions Director and Management fees- related party On June 3, 2010, in order to fill vacancies created by the resignations of Mr. Lynch and Mr. Branning, the Board of Directors appointed Mr. Amit S. Dang and Mr. Jeet S. Sidhu to the Companys Board of Directors. The Board of Directors also approved the terms of an Interim Executive Services Agreement between the Company and Mr. Dang (the Executive Services Agreement) pursuant to which Mr. Dang was appointed the Companys President and Chief Executive Officer. On June 22, 2010, in order to fill the vacancy created by the resignation of Mr. Krauss, the Board of Directors also appointed Mr. Dang to serve as the Companys Interim Chief Financial Officer, Treasurer, and Secretary. Mr. Dang receives compensation of $5,000 per month during the term of the Executive Services Agreement. The Executive Services Agreement may be terminated at any time with or without cause by the Company.During the three and nine months ended September 30, 2010, the Company incurred $15,000 and $20,000 pursuant to the Executive Services Agreement which is included in director and management fees  related party. Until May 31, 2010, non-employee Board members received $250 per month for services rendered in the capacity of a Board member plus $100 per Board meeting attended. The Board approved an increase, effective June 1, 2010, in non-employee Board fees to $750 per month. During the three months ended September 30, 2010 and 2009, the Company incurred $3,000 and $1,900 in non-employee director fees. During the nine months ended September 30, 2010 and 2009, the Company incurred $6,950 and $5,100 in non-employee director fees. Additionally, during the nine months ended September 30, 2010, the Company recorded stock compensation of $6,000 (net of the reversal of stock compensation discussed in Note 14. Stock Options) for stock options previously granted to directors and vesting over time. Notes payable and convertible note payable The Company had arranged with Mr. Harmel S. Rayat, former Chief Financial Officer, Director, and majority shareholder of the Company, a loan amount up to $2,500,000 that may be drawn down on an as needed basis at a rate of prime plus 3%. Effective September 15, 2008, Mr. Rayat and the Company terminated this loan agreement. At December 31, 2009, the Company had an unsecured promissory note pursuant to this loan agreement in the amount of $750,000 payable to Mr. Rayat, which was due on March 8, 2006 and bore interest at an annual rate of 8.5%. On March 1, 2010, Mr. Rayat agreed to convert the then outstanding balance of the note payable ($750,000) and accrued and unpaid interest ($317,527) thereon to the Rayat Convertible Note. The Rayat Convertible Note bears interest at the rate of 8.5% per annum, which interest is accrued and payable on the maturity date of the Rayat Convertible Note. As long as the Rayat Convertible Note remains outstanding and not fully paid, Mr. Rayat has the right, but not the obligation, to convert all or any portion of the aggregate outstanding principal amount of the Rayat Convertible Note, together with all or any portion of the accrued and unpaid interest into that number of shares, subject to certain terms and conditions, of the Companys common stock equal to the amount of the converted indebtedness divided by $0.01 per share. In the event of default, as defined in the Convertible Promissory Note agreement, the annual interest rate increases to 10% and is due on demand. The Company may, in its discretion, redeem the Rayat Convertible Note at any time prior to the maturity date of the Rayat Convertible Note. Certain events of default will result in all sums of principal and interest then remaining unpaid immediately due and payable, upon demand of Mr. Rayat. During the three and nine months ended September 30, 2010, the Company recorded interest expense of $22,871 and $63,257 payable to Mr. Rayat related to the original $750,000 note payable and the Rayat Convertible Note. Please refer to  Note 12. Notes Payable and Convertible Notes Payable. 18 All related party transactions are recorded at the exchange amount established and agreed to between related parties and are in the normal course of business. 19 I tem 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This Report on Form 10-Q contains forward-looking statements which involve assumptions and describe our future plans, strategies, and expectations, and are generally identifiable by use of words such as may, will, should, expect, anticipate, estimate, believe, intend, or project or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (a) the potential markets for our technologies, our potential profitability, and cash flows (b) our growth strategies (c) expectations from our ongoing sponsored research and development activities (d) anticipated trends in the technology industry (e) our future financing plans and (f) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under Managements Discussion and Analysis of Financial Condition and Results of Operations as well as in this Form 10-Q generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various and matters described in this Form 10-Q generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. The following Managements Discussion and Analysis (MD&A) is intended to help the reader understand our consolidated results of operations and financial condition. The MD&A is provided as a supplement to, and should be read in conjunction with, our consolidated financial statements and the accompanying notes to the consolidated financial statements included in this Form 10-Q. Our discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities and expenses and related disclosures. We review our estimates on an ongoing basis. Overview We were incorporated in the State of Nevada on July 25, 2001. The accompanying consolidated financial statements include the accounts of PhytoMedical Technologies, Inc and its wholly owned subsidiaries PhytoMedical Technologies Corporation (PhytoMedical Corp.), PolyPhenol Technologies Corporation (PolyPhenol) and PhytoMedical Technologies Ltd. (PhytoMedical Ltd.). PhytoMedical Corp. was incorporated on March 10, 2004 in the State of Nevada and has no assets and liabilities. 20 PolyPhenol was incorporated on August 24, 2004 in the State of Nevada and has no assets and liabilities. PhytoMedical Ltd. was incorporated on April 11, 2007 in the Province of British Columbia, Canada for providing administrative services to our Canada office. We ceased to conduct business in Canada on August 31, 2008 and closed this office. As a result, we dissolved PhytoMedical Ltd. and eliminated all intercompany balances, effective January 1, 2009. Since our incorporation we have focused our activities on the development of new technologies (in particular pharmaceutical technologies and products) and, where warranted, acquisition of rights to obtain licenses to technologies and products that are being developed by third parties, primarily universities and government agencies, through sponsored research and development agreements. We have an exclusive license, granted pursuant to a license agreement dated September 1, 2008 (the Dartmouth License Agreement), between us and the Trustees of Dartmouth College (the Dartmouth Trustees), to develop, market and distribute a novel class of synthesized compounds known as bis-intercalators. We commenced our research and development activities relating to D11B through a Sponsored Research Agreement (the Sponsored Research Agreement) with Dartmouth College (Dartmouth). On May 31, 2010, our then President and Chief Executive Officer, James Lynch, resigned both as an officer and as a director, and Mr. Amit S. Dang was appointed in his place. On June 3, 2010, Mr. Jeet Sidhu was appointed to our Board of Directors. In June 2010 Messrs. Gary Branning, Greg Wujek, and Raymond Krauss resigned as directors. Mr. Krauss also resigned as our Chief Financial Officer, a position currently held by Mr. Dang. Following the recent management changes which occurred in June 2010, our Board of Directors determined that it is in our shareholders best interest to refocus our business in activities in a manner which may more fully enhance shareholder value. As a result, on August 25, 2010, we entered into a non-binding Memorandum of Intent (the MOI) with Standard Gold Corp., a Nevada corporation (SGC), relating to continuing discussions and the negotiation of a definitive agreement regarding our possible acquisition of all of the issued and outstanding shares of SGC (the SGC Acquisition). The MOI terminates if a definitive agreement is not entered into by December 31, 2010. Pursuant to the MOI, we loaned SGC $30,000 (the SGC Loan) so that it could maintain its mineral claims, in good standing, pending on-going negotiations. The SGC Loan bears interest at an annual rate of 8.5%. Both the principal and the accrued interest on the SGC Loan are due and payable on December 31, 2010. SGC is a natural resource exploration company engaged in the exploration of precious metals in the western United States on properties that may contain economic concentrations of mineralization. As of the date of this report, none of SGCs properties are known to contain any reserves. SGCs strategy is to acquire properties that are prospective for mineral exploration and may have undergone some degree of mineral exploration and exploitation. To date, SGC has acquired interests in gross acres of State Leases and Federal lode claims in the State of Nevada. Upon consummation of the SGC Acquisition, our intention is to terminate the Dartmouth License Agreement and pursue the exploration and development of the mineral claims currently held by SGC. We do not expect to generate any revenues for the foreseeable future and expect to continue to incur losses. Our independent registered public accountant has issued an audit opinion which includes a statement expressing substantial doubt as to our ability to continue as a going concern. The following discussion and analysis of our financial condition and results of operations relates solely to our current operations and may not necessarily be applicable to our proposed resource exploration activities following consummation of the SGC Acquisition. 21 The D11B Compound and Our Current Cancer Research Dartmouth Sponsored Research Agreement Pursuant to our Sponsored Research Agreement with Dartmouth, which expired on September 30, 2009, we are continuing our research and development of a novel class of anti-cancer agents which have a cytotoxic or poisonous affinity for cancer cells, and are designed to bind tightly to cancer cell DNA (deoxyribonucleic acid), the blueprint of life for the cancer cell. Previous studies conducted by Dartmouth using a leukemia mouse cell line, have demonstrated that such binding (or intercalation) should stop the replication of the DNA, and, ultimately, lead to the death of the cancer cell. We have developed and tested new examples of such compounds known to bind to DNA, called bis-acridines. These compounds are related to D11B, the anti-cancer compound licensed by us from Dartmouth. Throughout 2009, we prepared starting materials, and designed, tested, and synthesized bis-acridines which were then evaluated in human cancer cells. These tests were undertaken in order to identify new compounds for potential medicinal formulation, further testing and, if warranted, the eventual preparation and filing of an Investigational New Drug ( IND ) Application with the U.S. Food & Drug Administration ( FDA ). Following research outcomes from early lab tests, scientists conducted in vivo (animal) tests to determine the effectiveness (efficacy) and toxic side-effects (toxicity) of D11B and other such compounds. These compounds were administered to specimens with difficult-to-treat human brain cancer ( SF295 glioblastoma xenografts ) and, according to researchers, D11B proved to be least toxic and extremely effective in controlling the growth of SF295 human glioblastoma xenografts. In all cases where specimens were treated for human glioblastoma brain cancer using our D11B compound, researchers reported: a significant reduction in tumor size; prolonged lifespan of 46%-plus for the treated group versus the control group; notably enhanced chemotherapeutic effect of the compound; and observed tumor cured in one of the specimens with the deadly glioblastoma cancer. Interpreting the data collected from these important efficacy and toxicity tests, researchers concluded that our anti-cancer compound, D11B, may have its selectivity in killing SF295 human glioblastoma cells. The ability to selectively target and kill specific cancer cells is an important consideration for the treatment of cancers in vital organs such as the brain, where glioblastoma is exhibited. Glioblastoma is the most common and aggressive form of brain cancer, and is often highly-resistant to chemotherapy and other conventional treatments. Currently, there is no effective treatment or cure for glioblastoma. Additionally, surgical removal such as complete resection of the tumor in combination with the most current and aggressive treatments continues to result in low survival rates. As of September 30, 2009, the termination date of the Sponsored Research Agreement, Dartmouth concluded that its research and development activities, and provided us with, it believes, a key anti-cancer compound for glioblastoma, D11B. Based upon results of in vivo efficacy and toxicity tests, we have entered into a fee-for-services agreement with Latitude Pharmaceuticals, Inc. (Latitude) to assist us in our development of an IV formulation of D11B, in order to conduct additional tests. As of September 30, 2010, we have paid $220,260 pursuant to the Sponsored Research Agreement with Dartmouth and $10,017 for reimbursement of expenses. Of the total $230,277 paid to Dartmouth, $4,964 and $8,764 is included in research and development expense for the three and nine month periods ended September 30, 2010 and $35,710 and $60,463 is included in research and development expense for the three and nine months ended September 30, 2009. Dartmouth License Agreement On September 1, 2008, we entered into Dartmouth License Agreement with the Dartmouth Trustees pursuant to which we obtained the exclusive rights to develop, market and distribute a novel class of synthesized compounds known as bis-intercalators. These anti-cancer agents have a cytotoxic or poisonous affinity for cancer cells. 22 Under the terms of the Dartmouth License Agreement, we are obligated to pay annual license maintenance fees to the Dartmouth Trustees, in addition to an upfront payment of $15,000 within 30 days of execution of the agreement, with such payment already having been made. Additionally, we are required to make milestone payments to the Dartmouth Trustees if, and only when, specific clinical and regulatory approval milestones are achieved. Throughout the duration of the Dartmouth License Agreement, we are obligated to make royalty payments to the Dartmouth Trustees based on the net sales of products derived from the Dartmouth License Agreement, if any. We are also obligated to reimburse the Dartmouth Trustees all costs incurred for filing, prosecuting and maintaining any licensed patents related to the Dartmouth License Agreement, throughout the duration of the agreement. We are required to undertake the development, regulatory approval, and commercialization, of products derived from the Dartmouth License Agreement, if any, and pursue collaborative commercial partnerships, if viable. Pursuant to Rule 24b-2, we submitted a request to the SEC for confidential treatment of certain portions of the Dartmouth License Agreement, relating to the payment terms and certain provisions under the Dartmouth License Agreement. Our request was granted on March 9, 2009. Accordingly, certain terms of the Dartmouth License Agreement do not need to be released to the public until August 5, 2013. Upon consummation of the SGC acquisition we intend to terminate the Dartmouth License Agreement and pursue the exploration and development of the mineral claims currently held by SGC. As a result of the potential termination of Dartmouth License Agreement, we recorded an impairment charge of $15,000 at September 30, 2010 to write-off the previously paid license fee. Latitude Agreement On July 6, 2009, we entered into a fee-for-services agreement with Latitude, which was amended on October 23, 2009 (the Latitude Agreement), to assist in our development of an IV formulation of our anti-cancer compound for glioblastoma, D11B, for use in ongoing and future testing to determine the compounds efficacy and toxicology, and if warranted, future early stage human clinical trials. Under the terms of the Latitude Agreement, we retain all rights to formulations and products developed, if any, including but not limited to intellectual property rights. As of September 30, 2010, we have paid $45,377 pursuant to the terms of the Latitude Agreement, none of which is included in research and development expense for the three and nine months ended September 30, 2010. We recorded research and development expense of $23,400 during both of the three and nine months ended September 30, 2009 pursuant to the Latitude Agreement. Diabetes Research Terminated Agreements Iowa State University Sponsored Research Agreement On February 1, 2007, through our wholly owned subsidiary, PolyPhenol, we entered into a Sponsored Research Agreement with Iowa State University (ISU). Under terms of the agreement, we continued to undertake our research at ISU for development of our novel, synthesized type A-1 polyphenolic compounds. On January 6, 2009, we provided written notice to ISU terminating the Sponsored Research Agreement between us and ISU. The termination was effective March 6, 2009. As of September 30, 2010, we have paid a total of $114,972 pursuant to the terms of the ISU Sponsored Research Agreement and have reimbursed ISU $673 for other out-of-pocket costs, none of which is included in research and development expense for the either the three or nine month periods ended September 30, 2010 and 2009. Iowa State University Research Foundation License Agreement On June 12, 2006, through our wholly owned subsidiary, PolyPhenol, we entered into an exclusive license agreement with Iowa State University Research Foundation Inc. (ISURF) to develop, market and distribute novel 23 synthesized compounds derived from type A-1 polyphenols, which have been linked to insulin sensitivity by the USDA's Agricultural Research Service. On January 6, 2009, we gave written notice to ISURF terminating the License Agreement between us and ISURF. The termination is effective April 6, 2009. As of September 30, 2010, we have paid a total of $20,000 to ISURF for the license fee and $31,223 for reimbursement of patent costs and research expenses as per the agreement with ISURF, none of which is included in research and development expense for either the three or nine months ended September 30, 2010 and 2009. Results of Operations A summary of our operating expense for the three and nine months ended September 30, 2010 and 2009 was as follows: Three Months Ended September 30, Increase/ Percentage (Decrease) Change Operating expense (income) Director and management fees - related party $ 18,000 $ 1,900 $ 16,100 847 % Investor relations and marketing 8,425 1,125 7,300 649 Wages and benefits - 63,806 * Research and development 4,964 60,110 Professional fees 66,662 34,643 32,019 92 Impairment of license fee 15,000 - 15,000 * Other operating expenses 29,918 * Total operating expense (income) $ 112,926 $ 191,502 $ % * Not meaningful Nine Months Ended September 30, Increase/ Percentage (Decrease) Change Operating expense (income) Director and management fees - related party $ 5
